Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/20/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1-5 and 12-15, elected claims, are pending and are presented for examination.  Claims 6-11 and 16-20 have been withdrawn. 
In view of amendments, the Examiner withdraws the rejection mailed on 6/21/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over IKEDA et al (US 10404124 B2, IDS, see US 20180248432 A1 for paragraph number).  
As for claim 1, IKEDA discloses a motor apparatus comprising: 
a stator (5, Fig. 3) having a plurality of teeth (21) formed in a circumference thereof: 
a rotor (13) rotatably installed in the stator, and having a plurality of magnets (15) disposed in a circumference thereof, and 
a 3-phase coil part (3-phase winding, Figs. 24-25) having a plurality of coils (U11-W23) wound around the teeth, respectively, wherein: 
the coils having a preset phase difference (see NOTE) are wound in parallel (Figs.24-25): and 
for every group of three adjacent coils (teeth 1-3, 4-6, …., 16-18), a first coil (consider at tooth 2, 5, ….) disposed on one side (refer left side from boundary of teeth 2-3. 5-6, ….., 17-18) of each of the plurality of coils is wound in a forward direction (assigned direction of this), and a second coil (consider at tooth 3, 6, …, 18) disposed on the other side (refer right side from boundary of teeth 2-3) thereof is wound in a reverse direction (assigned direction of this).   
NOTE: Regards “the coils having a preset phase difference”, it is interpreted meaning the plurality of coils in the 3-phase coil part includes a preset phase difference.  There is at least a phase difference between the two of three phases (U,V,W) and/or as shown in Figs. 15-16, there is at least a phase difference between three identical phase (i.e., either one of U,V,W).  Figs. 15-16 shows vector diagram by vector angles of 20, 40 degrees, and strength of magnetomotive force that the coil portions generate is proportional to the product of the number of turns of conducting wire and the magnitude of the electric current, vector length in the diagram is proportional to the number of turns [0020].  


    PNG
    media_image1.png
    521
    850
    media_image1.png
    Greyscale


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of IKEDA (Figs. 3, 15-16, 24-25) for improving space factor and torque.  
Regards “side”, Applicant’s disclosure is interpreted same manner.  Each of coils on teeth 1-12 are either a forward direction or a reverse direction (Fig. 2).  For claimed a first coil and a second coil, consider coils on tooth 3 and tooth 4 in markup below.  This reads same as claimed and IKEDA.  

    PNG
    media_image2.png
    222
    228
    media_image2.png
    Greyscale

As for claim 2, IKEDA discloses the motor apparatus of claim 1, wherein: the 3-phase coil part comprises a U-phase coil, a V-phase coil, and a W-phase coil: 
the U-phase coil includes first groups of the coils having a first phase difference arranged in parallel (Figs. 24-25 with Figs.4-5, or Figs. 12-14.  See phase difference between U11 and U21), 
each of the first groups including the coils having the same phase difference wound in series (Figs. 24-25 with Figs.4-5, or Figs. 12-14); the V-phase coil includes second groups of the coils having a second phase difference wound in parallel, each of the second groups including the coils having the same phase difference wound in series (Figs. 24-25 with Figs.4-5, or Figs. 12-14); and 
 the W-phase coil includes third groups of the coils having a third phase difference wound in parallel, each of the third groups including the coils having the same phase difference wound in Series (Figs. 24-25 with Figs.4-5, or Figs. 12-14).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of IKEDA (Figs. listed above) for improving space factor and torque.  

As for claim 3, IKEDA discloses the motor apparatus of claim 2, wherein: the first phase difference is 20° to 30° (see remarks below and refer Figs. 15-16 for 20 degrees), and the coils in each of the first groups mechanically have an angle difference of 180° therebetween and are electrically in-phase; the second phase difference is 20° to 30° (refer Figs. 15-16 for (40-20) degrees), and the coils in each of the second groups mechanically have an angle difference of 180° therebetween [0144, 0213, 0243] and are electrically in-phase; and the third phase difference is 20° to 30°, and the coils in each of the third groups mechanically have an angle difference of 180° therebetween and are electrically in-phase (Figs. 24-25 with Figs.4-5, or Figs. 12-14).  
Remarks: 18 stator teeth forms 20 degrees, 12 stator teeth forms 30 degrees. 

As for claim 4, IKEDA discloses the motor apparatus of claim 3, wherein: the rotor comprises 10-pole magnets; and the stator comprises 12 coils numbered consecutively around the circumference of the stator (Fig. 12).  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings of IKEDA (Figs. listed above) for improving space factor and torque.  

As for claim 5, IKEDA discloses the motor apparatus of claim 4, wherein: the first groups include a first coil and a seventh coil wound in series, a second coil and an eighth coil wound in series, such that the first-seventh coil set and the second-eighth coil set are wound in parallel; the second groups include a third coil and a ninth coil would in series, and a fourth coil and a tenth coil wound in series, such that the third-ninth coil set and the fourth-tenth coil set are wound in parallel; and the third groups include a fifth coil and an eleventh coil wound in series, and a sixth coil and a twelfth coil would in series, such that the fifth-eleventh coil set and the sixth-twelfth coil set are wound in parallel (Figs. 12-13). 

As for claim 12, IKEDA discloses the motor apparatus of claim 1, wherein: the 3-phase coil part comprises a U-phase coil, a V-phase coil, and a W-phase coil: 
the U-phase coil includes first groups of coils having a first phase difference wound in parallel, the first groups including the coils that mechanically have an angle difference of 180° therebetween (e.g., U11, U12, Fig. 12), are electrically in-phase, and are wound in parallel; 
the V-phase coil includes second groups of coils having a second phase difference wound in parallel, the second groups including the coils that mechanically have an angle difference of 180° therebetween (e.g., V11, V12), are electrically in-phase, and are wound in parallel; and 
the W-phase coil includes third groups of coils having a third phase difference wound in parallel, the third groups including the coils that mechanically have an angle difference of 180° therebetween [0144, 0213, 0243], are electrically in-phase, and are wound in parallel (e.g., W11, W12).

As for claim 13, IKEDA discloses the motor apparatus of claim 12, wherein: the first phase difference is 20° to 30°, and the coils in the first groups have a phase difference of 180° and are wound in parallel; the second phase difference is 20° to 30°, and the coils in the second groups have a phase difference of 180° and are wound in parallel; and the third phase difference is 20° to 30°, and the coils in the third groups have a phase difference of 180° and are wound in parallel.  Refer claim 3 rejection. 

As for claim 14, IKEDA discloses the motor apparatus of claim 13, wherein: the rotor comprises 10-pole magnets; and the stator comprises 12 coils numbered consecutively around the circumference of the stator (Fig. 12). Refer claim 4 rejection. 

As for claim 15, IKEDA discloses the motor apparatus of claim 14, wherein: the U-phase coil includes a first coil, a second coil, a seventh coil, and an eighth coil wound in parallel; the V-phase coil includes a third coil, a fourth coil, a ninth coil, and a tenth coil wound in parallel; and the W-phase coil includes a fifth coil, a sixth coil, an eleventh coil, and a twelfth coil wound in parallel.   IKEDA discloses 12 stator coils in Figs. 12-13.  The claim recites first to twelfth coil, but does not define how the numbers assigned.  In any order of assignment, IKEDA’s Figs. 12-13 reads on the claim.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834